REINHARDT, Circuit Judge,
concurring.
I find the convictions troubling. It is difficult to believe that the defendant could have received a fair trial once the jury was informed of his prior convictions for sexual assault in the first degree. There are other aspects of the testimony that would also make an objective observer question whether the verdict was just. All this, however, is beyond the scope of our inquiry on this appeal. As to the only question properly before us, I am in complete agreement that counsel’s performance was not ineffective. In fact, I believe that the choice he made was the best possible under the circumstances.